Case 1:18-cv-21914-RNS Document 35 Entered on FLSD Docket 05/21/2019 Page 1 of 4




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO.: 18-21914-CIV-SCOLA

   CHARLENE MAJOR,

           Plaintiff,

   vs.

   CARNIVAL CORPORATION,

         Defendant.
  ______________________________________/

                     PLAINTIFF’S MOTION IN LIMINE TO EXCLUDE
                   EVIDENCE, TESTIMONY & ARGUMENT REGARDING
                           PLAINTIFF’S DRIVING HISTORY

         Plaintiff, by and through her undersigned counsel, hereby moves in limine with regard to

  any reference, argument, questioning or making comments about Plaintiff’s driving history,

  including, but not limited to, any DUI arrests, dispositions of DUI cases, and alcohol treatment,

  and in support thereof states as follows:

         1.       Defendant’s experts, Dr. Richard Hamilton and Dr. Allen Singer, include in their

  expert reports references to two DUIs that Plaintiff received many years ago, to wit: “She denies

  any premorbid alcohol or drug abuse; however, she admits that she was arrested approximately 20

  years ago for a DUI and was sent to a mandatory alcohol treatment program; she also states that,

  approximately 10 years ago, she received another DUI, but relates that that case was thrown out

  of court.” (Compulsory Neuropsychological Evaluation Report of Richard A. Hamilton, Ph.D.,

  Page 2 of 9.)

         2.       Under FRE 403, there is no question that Plaintiff’s arrests for DUI “approximately

  20 years ago” and “approximately 10 years ago” are irrelevant to the racially motivated assault

  that Plaintiff suffered as a result of Defendant’s negligent security and negligent over-service of
                                                   1
Case 1:18-cv-21914-RNS Document 35 Entered on FLSD Docket 05/21/2019 Page 2 of 4

                                                                  CASE NO.: 18-21914-CIV-SCOLA


  alcohol to Timothy Stordahl and Elaine Barrera on May 19 – 20, 2017, aboard the Carnival

  Imagination. Additionally, under FRE 609, evidence of arrests are not admissible for impeachment

  purposes – only “evidence of a criminal conviction” may be admissible for impeachment purposes;

  but even for criminal convictions there are additional limitations on their admissibility after 10

  years. FRE 609(b). Plaintiff’s driving record, including a decade’s old DUI arrest and a two

  decades’ old DUI arrest, is not relevant to any material fact in this case. The probative value of

  Plaintiff’s remote DUI arrests is non-existent in this case, and is, without doubt, substantially

  outweighed by the dangers of unfair prejudice, confusing the issues, misleading the jury, and

  wasting time.

         WHEREFORE, Plaintiff respectfully requests that this Honorable Court enter an Order

  precluding Defendant from presenting evidence, eliciting testimony, or making arguments about

  Plaintiff’s driving history, including, but not limited to, any DUI arrests, dispositions of DUI cases,

  and alcohol treatment.

                                         Certificate of Counsel

         Pursuant to Local Rule 7.1(a)(3), I hereby certify that counsel for the movants has

  conferred with counsel for Defendant in a good faith effort to resolve the issues raised in this

  motion, but counsel for Defendant has not agreed to the relief sought herein.




                                                    2
Case 1:18-cv-21914-RNS Document 35 Entered on FLSD Docket 05/21/2019 Page 3 of 4

                                                                 CASE NO.: 18-21914-CIV-SCOLA


                                                        Respectfully submitted,

                                                        DIMOND KAPLAN & ROTHSTEIN, P.A.
                                                        Plaintiff’s Co-Counsel
                                                        Offices at Grand Bay Plaza
                                                        2665 South Bayshore Drive, PH-2B
                                                        Miami, Florida 33133
                                                        Telephone:     (305) 374-1920
                                                        Facsimile:     (305) 374-1961
                                                        E-Mail:        cdrury@dkrpa.com

                                                        By:     s/ Christopher M. Drury
                                                                Christopher M. Drury
                                                                Fla. Bar No. 796751

                                   CERTIFICATE OF SERVICE

         I hereby certify that on May 21, 2019, I electronically filed the foregoing document with

  the Clerk to the Court using CM/ECF. I also certify that the foregoing document is being served

  this day on all counsel of record or pro se parties identified on the below Service List in the manner

  specified, either via transmission of Notices of Electronic Filing generated by CM/ECF or in some

  other authorized manner for those counsel or parties who are not authorized to receive

  electronically Notices of Electronic Filing.

                                                 s/ Christopher M. Drury
                                                 CHRISTOPHER M. DRURY




                                                    3
Case 1:18-cv-21914-RNS Document 35 Entered on FLSD Docket 05/21/2019 Page 4 of 4

                                                           CASE NO.: 18-21914-CIV-SCOLA


                                      SERVICE LIST

                                  MAJOR v. CARNIVAL CORP.

                              CASE NO. 18-21914-CIV-SCOLA

   Tonya J. Meister, Esq.                        Curtis J. Mase, Esq.
   Fla. Bar No. 0629243                          cmase@maselaw.com
   Courthouse Tower – Suite 750                  Victor J. Pelaez, Esq.
   44 W. Flagler Street                          vpelaez@maselaw.com
   Miami, Florida 33130                          MASE MEBANE & BRIGGS, P.A.
   Telephone: (305) 590-5570                     2601 South Bayshore Drive, Suite 800
   Attorney for Plaintiff                        Miami, Florida 33133
                                                 Telephone: (305) 377-3770
                                                 Facsimile: (305) 377-0080
                                                 Attorneys for Defendant




                                             4
